Citation Nr: 0920397	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-071 85A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of an injury to the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from May 1981 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which granted 10 percent disability for a 
right thigh injury.

In October 2007, the Board remanded the issue to the RO for 
further development. The development has since been completed 
and the issue is currently before the Board for adjudication.

In November 2008, the Board again remanded the case to the 
RO, for, in pertinent part, reissuance of a statement of the 
case (SOC) on the issue of entitlement to an initial 
evaluation in excess of 30 percent for migraine headaches.  
This SOC was reissued in March 2009.  A subsequently filed 
substantive appeal as to this issue is not of record.  

The transcript from an April 2007 Board hearing before the 
undersigned board member has been associated with the claims 
file.  

The Board notes that the issue of entitlement to service 
connection for a right knee disorder both as directly related 
to service and as secondary to the Veteran's service-
connected right thigh disorder has been raised by the 
Veteran.  See April 2007 hearing transcript; March 2008 VA 
examination.  In light of this and particularly the findings 
shown on the most recent VA examination, this issue is now 
referred to the RO for further development.




FINDING OF FACT

The Veteran's right thigh injury is manifested by functional 
loss due to pain; additional functional limitation upon 
repetitive use or during flare-ups are not demonstrated.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for residuals of a right thigh injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.71a, 
Diagnostic Code 5252 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claims.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in March 2002 and November 2007 
were sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  Although the November 2007 letter 
was not sent prior to initial adjudication of the Veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement of the case was 
promulgated in March 2009.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

In Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

In the notice of disagreement the Veteran took issue with the 
initial disability rating and is presumed to be seeking the 
maximum benefits available under the law.  Id.; see also AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
a January 2004 statement of the case and April 2005 and March 
2009 supplemental statements of the case which contained, in 
pertinent part, the criteria for establishing higher ratings.  
See 38 U.S.C.A. § 7105(d)(1).  Furthermore, the RO issued a 
letter in accordance with Dingess in March 2006.  Therefore, 
VA complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman, supra.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claims.  Thus, there is no prejudice to the claimant to 
proceed with adjudication of his appeal.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006).

Further, the Board notes that the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The instant appeal 
originates, however, from the grant of service connection for 
the disorder at issue.  Consequently, Vazquez-Flores is 
inapplicable.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist, the Veteran's service 
treatment records, VA and private medical records have been 
obtained and associated with the claims file.  The Board 
notes that the Veteran was afforded VA examinations in 
February 2005 and March 2008.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are not appropriate.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
The Veteran's right thigh disability is rated by analogy to 
the provisions of Diagnostic Code 5252.  In that regard, 
Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.  38 
C.F.R. 38 C.F.R. § 4.71(a), Diagnostic Code 5252.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 5252.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 5252 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (a thigh injury).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5252.  

Currently, the Veteran is assigned a 10 percent disability 
evaluation under Diagnostic Code 5252.  After careful review 
of the record, the Board finds that the competent medical 
evidence of record does not support an increased evaluation 
in excess of 10 percent.  

On VA examination in April 2003, the Veteran reported 
recurrent intermittent pain in his right thigh which was 
exacerbated by bending his knee.  He was not on any 
medication for the pain and let the pain subside on its own.  
The Veteran reported that he did not use crutches, braces, 
canes, or corrective devices.  He had not undergone surgery.  
The right thigh disorder did not affect his activities of 
daily living.  On examination of the right lower extremity 
femur, there was no erythema or inflammation.  There was no 
bruising of the musculature or skin breakdown.  Mid-thigh 
level evaluation did not reveal any muscle atrophy or 
asymmetry as compared to the left.  Sensation was intact, and 
motor strength and deep tendon reflexes were symmetrical in 
the lower extremities.  X-rays of the right femur showed 
findings consistent with old injury to the middle third of 
the femoral shaft associated with myositis ossificans.  

In February 2005, the Veteran was afforded a VA muscle 
examination.  During the examination, the Veteran reported an 
in-service injury during which he injured his right thigh.  
He reported that he had not been treated for the thigh since 
that time and has never had surgery on the right leg.  He 
complained of pain and throbbing in the right thigh and 
stated that he no longer ran due to discomfort in the right 
thigh.  The examiner noted that bones and joints were normal 
and there was no tissue loss or tendon damage in either 
thigh.  The examiner did not include range of motion findings 
for the hip, but noted full extension in the right knee and 
flexion to 140 degrees.  Gait was reported to be normal.  X-
rays of the right thigh showed osteophytes off the mid-right 
femur with myositis ossificans in the soft tissue of the 
proximal right thigh secondary to old, healed trauma.  The 
examiner diagnosed a normal examination of the right thigh 
muscles and right knee.  The examiner noted that the 
Veteran's right thigh had healed and that he had occasional, 
mild right thigh discomfort with no significant functional 
loss, no flare-up, and no additional limitation.

In a March 2008 VA muscle examination, the Veteran reported 
constant throbbing pain in the right thigh and muscle spasm.  
He also reported that his right knee sometimes gave out when 
he walked.  He stated that he took Naproxen as well as 
cyclobenzaprine for muscle spasm.  He reported an incident in 
May 2007 when his right thigh had been swollen for four days.  
The Veteran was reportedly frustrated that people kept 
concentrating on his right knee and demonstrated that his 
ability to flex his right knee was limited because of 
tightness in the muscles of the right thigh.  He stated that 
he wore a knee brace all day about four days a week.  He did 
not use a cane or walker.  He did not miss work because of 
leg pain because he reportedly could not afford to do so.  

The March 2008 examiner noted that an August 2007 orthopedic 
clinic note included a diagnosis of degenerative joint 
disease of the right knee, and that a May 2007 PCP visit was 
a follow up appointment for right knee pain and swelling of 
four days' duration, noting that the Veteran reported that he 
had injured his knee in 1982; a diagnosis of right knee 
arthralgia was made at that time.  Finally, the examiner 
noted a September 1982 orthopedic visit in which there were 
reported findings related to the right knee and thigh with an 
assessment of resolving contusion of the right thigh and 
knee.  On examination in March 2008, hip motion findings 
showed flexion limited to 80 degrees with pain starting at 65 
degrees.  Right hip extension was to 12 degrees limited by 
pain with complaints of stretching the right thigh muscle.  
Right hip abduction was to 45 degrees with complaints of 
tightness and pain.  Right hip external rotation was to 45 
degrees and internal rotation was to 12 degrees with pain.  
Right knee range of motion was from 0 degrees to 105 degrees; 
however, the examiner indicated that the Veteran's flexion 
was decreased because of the size of his legs and a baker's 
cyst in the popliteal fossa.  Ligaments of the right knee 
were intact; there were negative anterior and posterior 
drawer signs; negative Lachman's test; negative McMurray's 
test; and intact and stable medial and collateral ligaments.  
The examiner noted that the right thigh was tender to deep 
palpation without crepitus and that there was no gross 
abnormality of the thigh musculature.  The examiner assessed 
that the Veteran's hip range of motion had decreased due to 
pain and that he could only sit or stand for 30 minutes, 
after which he needed to change positions.  His hip films 
showed cylindrical ossification related to his prior thigh 
injury.  The examiner noted that the right thigh exhibited 
weakness on examination and that the hip gave way with motor 
testing of the hip flexor which was 4/5.  There was no 
atrophy of the right thigh muscles.  There was no 
incoordination or fatiguability.  There was pain and 
tightness in the right thigh with limited range of motion in 
the knee and hip.  The examiner reported that the pain 
significantly limited the Veteran's functional ability at his 
job as a car salesman and that he experienced increased pain 
in the thigh upon prolonged standing.  The examiner noted 
that the Veteran wore a knee brace while at work.  The 
examiner was unable to provide an opinion regarding loss of 
motion due to flare-ups without resulting to speculation 
because the Veteran was not having a flare-up.  X-rays of the 
right thigh showed no acute osseous abnormality and no 
degenerative joint disease; x-rays of the right knee were 
negative.

In April 2005, the RO granted service connection for the 
right thigh injury rated at 10 percent disabling for 
functional loss due to pain based on DeLuca, supra, although 
the Veteran's disability did not meet the criteria for a 10 
percent disability evaluation under Diagnostic Code 5252 for 
limitation of flexion.  See e.g., 38 C.F.R. § 4.59 (2008) (An 
actually painful joint is entitled to the minimum compensable 
rating for the joint); see also Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991) (Arthritis manifested by painful motion 
and substantiated by X-rays warrants a 10 percent rating for 
each affected major joint pursuant to DC 5003).

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 10 percent because the has not 
demonstrated functional impairment that would warrant a 20 
percent rating.  Although the 2008 VA examiner noted that the 
Veteran continued to have pain on motion and increased 
limitation of motion due to pain, limitation of motion did 
not satisfy the criteria for a  higher rating.  In order to 
receive a 20 percent disability rating, the Veteran must 
exhibit limitation of flexion to 30 degrees.  In this case, 
findings showed that, at worst, limitation of motion was to 
80 degrees in the hip with pain starting at 65 degrees.  
Therefore, a 20 percent rating for limitation of flexion of 
the thigh is not warranted.  See Diagnostic Code 5252.

The Board has considered other potential hip and thigh 
Diagnostic Codes, yet the current limitation of motion 
findings in the hip would not satisfy criteria for a higher 
rating under any of these potential Diagnostic Codes nor does 
the evidence demonstrate a moderately severe muscle injury.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255; see also 
38 C.F.R. § 4.73, Diagnostic Codes 5313-5318 (2008).  

An initial higher rating is also not warranted under DeLuca.  
The Board notes that the Veteran's functional limitation due 
to pain has been contemplated by the initial 10 percent 
evaluation.  Furthermore, a 2008 VA examination showed no 
evidence of further limitation of the hip due to pain, 
weakness, stiffness, or fatigability on repetitive testing 
beyond that encompassed by the current rating. As such, the 
Board finds that the Veteran's disability is already fully 
compensated and additional compensation need not be assigned 
according to 38 C.F.R. §§ 4.40 or 4.45.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges that the Veteran's thigh 
pain causes difficulty standing for long periods of time, 
which interferes with his work as a car salesman.  See March 
2008 VA examination.  However, the evidence does not show 
that the Veteran's disability has been shown to cause marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities.  As noted above, the 
Veteran has not lost any time from work.  The Veteran's thigh 
injury has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for residuals of a 
right thigh injury is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


